DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 09 Mar 2021 is acknowledged. Claims 6-11 have been cancelled and claims 16-29 newly added in the amendment filed 09 Mar 2021. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claim(s) 25 and 27 is/are objected to because of the following informalities:
Claim 25 recites “is position” which should read “is positioned”
Claim 27 recites “is position” which should read “is positioned”
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating mechanism” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 16-17, and 19-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (U.S. Pub. 2006/0012057).
Regarding claim 1, Anthony discloses a humidifier (Figs. 1-2) comprising: an inlet (Fig. 2 at #13) and an outlet (Fig. 2 at #14) and a gases flow path extending from the inlet to the outlet (Figs. 1-2); a liquid reservoir (Fig. 2 #11; ¶0044) in thermal communication with, or configured to be in thermal communication with in use, a heater (Fig. 2 #8; ¶0044); and a permeable wall (Fig. 2 #7; ¶0035) separating the liquid reservoir from the gases flow path (Fig. 1 – gases flow path travels around #7); wherein, in use, the heater heats liquid stored in the liquid reservoir to form vapour (¶0033), and the vapour passes through the permeable wall to humidify gases in the gases flow path (¶0036). While the citations above have been provided specifically from the embodiment of Figs. 1-2 the further embodiments of Figs. 3 & 4 are additionally readable on the instant claim in a similar manner.
Regarding claim 2, Anthony discloses the reservoir is capable of holding sufficient liquid to produce vapour for an intended volume of gases passing through the humidifier. The ability to refill the space 11 of Anthony with liquid (Fig. 2 via #9) indicates the reservoir as capable of holding a desired volume. No particular liquid volume is understood to be recited by the claim.
Regarding claim 12, Anthony discloses a humidification system (Fig. 2; ¶0040) comprising the humidifier of any one of the preceding claims (see claim 1 above).
Regarding claim 13, Anthony discloses a delivery tube (¶0040 – “tube”) coupled to the outlet and configured to, at least in part, transport gases from the humidifier to a patient in use (¶0040).
Regarding claim 16, Anthony discloses a housing (Fig. 2 #3) that encloses the gases flow path.
Regarding claim 17, Anthony discloses the permeable wall (#7) is positioned between the housing (#1) and the heater (#8) (Figs. 1-2).
Regarding claim 19, Anthony discloses a base (Fig. 2 #2) coupled to the housing. Alternately, the base may be read as the insulating casing discussed in ¶¶0017, 0049. Alternately, beginning from the embodiment of Fig. 3 the housing (side vertical lines and top horizontal line all together) and the base (bottom circled element) can be read as shown in annotated Fig. 3 below.

    PNG
    media_image1.png
    673
    540
    media_image1.png
    Greyscale

Anthony – Annotated Fig. 3
Regarding claim 20, Anthony discloses the permeable wall is positioned between the housing and the base (considered from annotated Fig. 3 above).
Regarding claim 21, Anthony discloses the base comprises a hydrophobic material and/or a liquid impermeable material (considered from annotated Fig. 3 above). Liquid is not allowed to spill downward out of space 11 and thus the cited base from Fig. 3 must be liquid impermeable.
Regarding claim 22, Anthony discloses the base comprises 
Regarding claim 23, Anthony discloses the inlet and the outlet are integral with the housing (Fig. 2).
Regarding claim 24, Anthony discloses the outlet is positioned at or near a center of the housing (Fig. 3). Applying the alternate embodiment of Fig. 3, which is shown in cross-section (¶0025), a vertical pathway is provided which locates the outlet in a position required by the instant claim.
Regarding claim 25, Anthony discloses the inlet is positioned at or near an outer periphery of the housing (Fig. 2).
Regarding claim 26, Anthony discloses the outlet is positioned at or near a center of the humidifier (Fig. 3). Applying the alternate embodiment of Fig. 3, which is shown in cross-section (¶0025), a vertical pathway is provided which locates the outlet in a position required by the instant claim.
Regarding claim 27, Anthony discloses the inlet is positioned at or near an outer periphery of the humidifier (Fig. 2).
Regarding claim 28, Anthony discloses the permeable wall comprises .
Claim(s) 1-2, 12-17, 23, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmon et al. (U.S. Pub. 2017/0007798).
Regarding claim 1, Salmon discloses a humidifier (Figs. 3A-3B; ¶¶0110-0112) comprising: an inlet (Fig. 3A #316) and an outlet (Fig. 3A at #318) and a gases flow path extending from the inlet to the outlet (Fig. 3A following arrows); a liquid reservoir (Fig. 3A #349; ¶0110) in thermal communication with, or configured to be in thermal communication with in use, a heater (Fig. 3A #313; ¶0110); and a permeable wall (Fig. 3A #340; ¶¶0110-0111) separating the liquid reservoir from the gases flow path (¶0110 – “block”, “seal”); wherein, in use, the heater heats liquid stored in the liquid reservoir to form vapour (¶0111), and the vapour passes through the permeable wall to humidify gases in the gases flow path (¶¶0110-0111). Attention is also drawn to the embodiment of Fig. 4.
Regarding claim 2, Salmon discloses the reservoir is capable of holding sufficient liquid (Fig. 3A #332) to produce vapour for an intended volume of gases passing through the humidifier.
Regarding claim 12, Salmon discloses a humidification system (Fig. 3A with Fig. 1) comprising the humidifier of any one of the preceding claims (see claim 1 above).
Regarding claim 13, Salmon discloses a delivery tube (Fig. 1 #122) coupled to the outlet and configured to, at least in part, transport gases from the humidifier to a patient in use.
Regarding claim 14, Salmon discloses the delivery tube comprises a second heater or heating mechanism (¶0106).
Regarding claim 15, Salmon discloses the second heater or heating mechanism comprises at least one heater wire disposed within the delivery tube (¶0106). The instant claim is not interpreted as invoking 35 U.S.C. 112(f).
Regarding claim 16, Salmon discloses a housing (Fig. 3A #338; ¶0110) that encloses the gases flow path. Alternately, the housing of the claim could be read as barrier 336 (Fig. 3A; ¶0110).
Regarding claim 17, Salmon discloses the permeable wall (#340) is positioned between the housing (#338) and the heater (#313) (Fig. 3A).
Regarding claim 23, Salmon discloses the inlet and the outlet are integral with the housing (Fig. 3A).
Regarding claim 25, Salmon discloses the inlet is positioned at or near an outer periphery of the housing (Fig. 3A).
Regarding claim 27, Salmon discloses the inlet is positioned at or near an outer periphery of the humidifier (Fig. 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (U.S. Pub. 2006/0012057) in view of Belson (U.S. Pub. 2008/0262377).
Regarding claim 4, Anthony discloses the humidifier comprises a housing (Fig. 2 #1).
Anthony fails to disclose the housing is hydrophobic.
Belson teaches a respiratory system and teaches coating an interior surface with Teflon or a hydrophobic coating to avoid fluid from accumulating on the interior surface (¶0049).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Anthony the .
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Pub. 2017/0007798) in view of Belson (U.S. Pub. 2008/0262377).
Regarding claim 4, Salmon discloses the humidifier comprises a housing (Fig. 3A #338; ¶0110).
Salmon fails to disclose the housing is hydrophobic.
Belson teaches a respiratory system and teaches coating an interior surface with Teflon or a hydrophobic coating to avoid fluid from accumulating on the interior surface (¶0049).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Salmon the housing is hydrophobic in order to provide the benefit of avoiding fluid accumulation on interior surfaces in view of Belson.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (U.S. Pub. 2006/0012057) in view of Salmon et al. (U.S. Pub. 2017/0007798).
Regarding claim 14, Anthony fails to disclose the delivery tube comprises a second heater or heating mechanism.
Salmon teaches a humidification system (Figs. 1 & 2A) wherein a delivery tube (Fig. 1 #122 or Fig. 2 #222) comprises a heater (¶¶0106, 0109). Salmon teaches a heated delivery tube as providing the benefit of preventing the condensation of moisture entrained in a gas stream along walls of the delivery tube (¶0109).

Regarding claim 15, Anthony teaches the invention as modified above and Salmon as incorporated therein further teaches the second heater or heating mechanism comprises at least one heater wire disposed within the delivery tube (¶0106). The instant claim is not interpreted as invoking 35 U.S.C. 112(f).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (U.S. Pub. 2006/0012057).
Regarding claim 18, Anthony fails to explicitly disclose the reservoir is configured to be detachable from the housing.
However, Anthony teaches a particular desirability of including detachable connection for heating and humidifying bodies in order to readily allow cleaning and sterilization (¶0051).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Anthony the reservoir is configured to be detachable from the housing in order to provide the benefit of allow cleaning and sterilization of interior elements further in view of Anthony. It is noted that the claim does not require the reservoir to be detachable from any other element except the housing and the reservoir is not required to still retain liquid when detached.
Claim(s) 19-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Pub. 2017/0007798).
Regarding claim 19, Salmon, in the cited embodiment, fails to disclose a base coupled to the housing.
However, in an alternate embodiment (Fig. 4) Salmon teaches a two-part housing comprising a first housing (#460; ¶0115) enclosing a gases flow path and a base (#462; ¶0115). Salmon teaches a two-part housing including a base as providing the benefit of using a hinged housing design which allows easy access to internal components (¶0115).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the initially cited embodiment of Salmon a base coupled to the housing in order to provide the benefit of using a hinged housing design which allows easy access to internal components in view of an alternate embodiment of Salmon.
Regarding claim 20, Salmon teaches the invention as modified above and further teaches the permeable wall is positioned between the housing and the base (Fig. 4).
Regarding claim 21, Salmon teaches the invention as modified above and further suggests as obvious the base comprises 
Regarding claim 29, Salmon fails to explicitly disclose the heater comprises a heater plate.
However, one having ordinary skill in the art viewing the design of Figs. 3A-3B of Salmon would obviously consider an intent for heating element 313 to be generally planar in nature. Such a planar structure of heating element 313 as is illustrated in Figs. 3A-3B may be considered under broadest reasonable interpretation as a “plate”. The claim thus fails to patentably distinguish over Salmon.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Anthony fails to disclose the gases flow path is defined by a spirally wound wall. The central cylindrical wall of housing 1 of Anthony (Fig. 1) cannot be accurately read as a spirally wound wall.
Salmon similarly fails to teach or suggest the gases flow path is defined by a spirally wound wall.
The closest prior art which includes a spirally wound wall within a humidifier is Melville et al. (U.S. Patent 3638926 – Figs 2-3 #13). However, the form of plate 13 in Melville would not be obviously incorporated into Anthony because of the markedly different manner in which those two references hold liquid for vaporizing. And Melville cannot be accurately read on claim 1 and it does not include a structure accurately 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention with improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785